Citation Nr: 0833159	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  02-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for nerve damage to the 
neck, secondary to head trauma.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in August 2007, 
which remanded for additional development, in part, a January 
2006 Board decision denying service connection for nerve 
damage to the neck, secondary to head trauma.  Two other 
issues were dismissed.  This matter initially arose from a 
September 2001 rating decision by the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded the claim in April 2003.

In November 2002, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA duty to assist also requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

The parties in the Joint Motion agree that a remand of this 
case is necessary because VA failed to provide a medical test 
specifically requested by a VA medical examiner as necessary 
to making a final determination on whether the veteran has a 
current neck disability that is causally related to his in-
service head injury.  During a VA medical examination in 
August 2001, the examiner opined that because she found no 
nerve damage in the neck at that time, there could not be 
nerve damage to the neck as secondary to the in-service 
injury of 1960.  However, this physician recommended a 
magnetic resonance imaging (MRI) scan in order to be certain 
and indicated that her opinion would not be final until such 
a MRI was conducted and the results reviewed.  The MRI scan 
was never done, but the Board's January 2006 decision denying 
service connection relied on the report of the August 2001 VA 
examination.  The parties in the Joint Motion, therefore, 
request a remand to provide the veteran with a new VA 
examination, to include a MRI.

Considering the Court Order and the Joint Motion, the Board 
will remand this matter for the RO to schedule a VA 
examination, to include a MRI scan of the veteran's neck, and 
opinion on whether any current neck disability is causally 
related to the veteran's November 1960 in-service head 
injury.  

The Board also notes that, during the pendency of this 
appeal, the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), found that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice pursuant to 
Dingess/Hartman.

The Board notes a procedural defect in this case.  In 
September 2008, the RO received from the veteran's attorney, 
while the appeal was being considered by the Board after 
remand from the Court, copies of VA outpatient medical 
records dated from October 2001 to August 2007.  The 
documents arrived without a signed waiver of initial RO 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2007).  Therefore, these documents must be returned to the 
RO for preparation of a supplemental statement of the case 
(SSOC) before the appeal can proceed before the Board.  A 
SSOC is "prepared by the agency of original jurisdiction to 
inform the appellant of any material changes in, or additions 
to, the information included in the Statement of the Case or 
any prior Supplemental Statement of the Case."  38 C.F.R. 
§ 19.31 (2007).  

The RO also should obtain and associate with the claims file 
all outstanding VA and private medical records connected with 
the veteran's claim.  Hence, on remand the RO should contact 
the veteran and his attorney for information about all 
medical providers in order to obtain medical records not 
found already in the claims file.  In addition, copies of the 
veteran's VA outpatient and inpatient medical records in the 
claims file, from Boston-area VA medical facilities, now are 
dated to August 2007.  The Board notes that there may be 
missing VA medical records for the period from September 2000 
to October 2001.  Hence, on remand the RO should obtain any 
additional records from VA facilities that are pertinent to 
the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to substantiate his 
service connection claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
his attorney and obtain the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records regarding the claimed neck 
disability.  Of particular interest are 
any outstanding records of evaluation 
and/or treatment of this disorder from 
Boston-area VA facilities, for the period 
from September 2000 to October 2001 and 
from August 2007 to the present.  After 
the veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
the veteran should be scheduled for a VA 
neurological examination, to include a MRI 
scan of the neck, for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any present nerve damage to 
the neck disorder was caused or aggravated 
by the veteran's November 1960 in-service 
head injury.  All indicated tests and 
studies, including the MRI, are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the neurologist 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
neurologist.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file, including those 
medical records submitted by the veteran 
and his attorney since the July 2005 SSOC.  
If any benefit sought remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


